*500Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered August 18, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly denied, without a hearing, defendant’s motion to suppress identification evidence. Defendant never disputed the People’s allegation that the identifications were confirmatory in that they occurred immediately after the drug transaction, as a planned and integral part of the police procedure (see People v Wharton, 74 NY2d 921 [1989]). The identification procedures were indistinguishable from those found in Wharton to be confirmatory and exempt from the requirement of a hearing (compare People v Boyer, 6 NY3d 427 [2006]).
The court correctly concluded that, by raising an issue to which the evidence in question was directly relevant, defendant opened the door to evidence about a large quantity of cash, other than prerecorded buy money, that was recovered from his person (see People v Melendez, 55 NY2d 445 [1982]).
We have considered and rejected defendant’s remaining arguments. Concur — Tom, J.P, Friedman, Nardelli, Catterson and Malone, JJ.